Citation Nr: 1002916	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether additional VA compensation is payable beyond January 
[redacted], 2006, based on school attendance of [redacted], born January 
[redacted], 1988.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active military service from December 1985 to 
August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied her claim to add her son, as a 
dependent based upon his school attendance.


FINDINGS OF FACT

1.  The Veteran was granted total disability in January 2003, 
effective January 2002, for major depressive disorder, 
multiple sclerosis, and herpes simplex virus; however, it was 
not found that the disability was permanent in nature at that 
time.  

2.  In April 2004, a rating decision found that the Veteran 
had a permanent and total service-connected disability, and 
was granted basic eligibility for DEA benefits under Chapter 
35, Title 38, United States Code.  

3.  The Veteran's son turned 18 years old in January 2006.


CONCLUSION OF LAW

The criteria for payment of additional dependency benefits 
for a child over the age of 18 based upon school attendance, 
for the period from January [redacted], 2006  have not been met. 38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising her of whose specific 
responsibility, hers or VA's, it is for obtaining the 
supporting evidence, and giving her an opportunity to submit 
any relevant evidence in her possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2009).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

Legal Criteria

According to 38 U.S.C.A. § 1115(1)(F), any veteran entitled 
to compensation under the provisions of 38 U.S.C.A. § 1114 
(wartime service), and whose disability is rated not less 
than 30 percent, shall be entitled to additional compensation 
for a dependent child who has attained the age of eighteen 
years and who is pursuing a course of instruction at an 
approved educational institution.  According to 38 C.F.R. 
§ 3.57(a), a child of a veteran is an unmarried person who is 
a legitimate child of the veteran under the age of 18 or, 
after reaching the age of 18 years, until completion of 
education or training (but not after reaching the age of 23 
years) on a course of instruction at an approved educational 
institution.  

Under the provisions of 38 C.F.R. § 3.667(a), compensation 
may be paid from a child's 18th birthday based upon school 
attendance if the child was at that time pursing a course of 
instruction at an approved educational institution and a 
claim for such benefits is filed within 1 year from the 
child's 18th birthday.  Compensation based upon a course of 
instruction at an approved educational institution that was 
begun after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within 1 year 
from that date.  According to 38 C.F.R. § 3.151, a specific 
claim in the form prescribed by the VA Secretary must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a).  

Nevertheless, pension or compensation based on school 
attendance may not be authorized after a child elects to 
receive dependents' educational assistance (DEA) benefits 
under Chapter 35, Title 38, United States Code.  See 
38 C.F.R. § 3.667(f).  See also 38 C.F.R. §§ 3.707, 21.3023 
(2009).

Analysis

In this case, the Veteran submitted documentary evidence 
demonstrating that her son was born in January 1988.  Her son 
attained the age of 18 in January 2006.  The Veteran also 
submitted documentary evidence indicating that her son was 
attending school full-time through at least August 2006.  
However, evidence of record indicates that the Veteran's son 
elected to receive and began receiving Chapter 35 benefits 
upon reaching age 18, on January [redacted], 2006.  

In multiple written statements, the Veteran and her 
representative assert that the Veteran's son, [redacted], was 
ineligible to receive Chapter 35 benefits as he was not 
attending an educational institution authorized to receive VA 
education benefits.

However, even if the institution where the Veteran's son took 
classes was not accredited by the VA, he elected to receive 
and was granted basic eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, effective January 
2006.  His election of DEA benefits cannot be changed by the 
RO, as it is final.  See 38 C.F.R. § 21.3023(c)(1).  And, as 
this election is final, the Veteran is no longer entitled to 
additional compensation, because duplication of benefits is 
prohibited.  See 38 C.F.R. § 3.667, 3.707.

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As the Veteran has not met the legal requirements 
for additional dependent compensation based on a child's 
school attendance, her appeal must be denied.


ORDER

Entitlement to payment of additional dependency benefits for 
a child over the age of 18 based upon school attendance from 
January [redacted], 2006 is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


